PER CURIAM.
The judgment entered in this case reflects that appellant entered a plea to and was adjudicated guilty of loitering and prowling. That crime was not charged in the information, nor did appellant enter a plea to it. This case is remanded to the trial court for entry of an amended judgment containing only the first four crimes listed in the judgment.
The remaining issue on appeal concerns the failure of the trial court to orally pronounce two conditions of probation at the sentencing hearing. These conditions are among the eleven general conditions set forth in Florida Rule of Criminal Procedure 3.986(e), so they need not have been specifically pronounced at sentencing. State v. Hart, 668 So.2d 589 (Fla.1996).
STONE, POLEN and GROSS, JJ., concur.